 Case 1:18-cv-04982-FB-JO Document 7 Filed 01/28/19 Page 1 of 2 PageID #: 30



United States District Court
Eastern District of New York                                    1:18-cv-04982-FB-JO
Cassandra Song individually and on behalf of all
others similarly situated

                                     Plaintiff

                  - against -                                Notice of Voluntary Dismissal
                                                                     with Prejudice

Kind LLC, Kind INC.

                                     Defendants

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby gives notice that the above-

captioned action is voluntarily dismissed, with prejudice.

Dated: January 28, 2019
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                EDNY Bar Number SS-8533
                                                                505 Northern Blvd., Ste. 311
                                                                Great Neck, NY 11021
                                                                Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
 Case 1:18-cv-04982-FB-JO Document 7 Filed 01/28/19 Page 2 of 2 PageID #: 31




1:18-cv-04982-FB-JO
United States District Court
Eastern District of New York

Cassandra Song individually and on behalf of all others similarly situated


                                        Plaintiff


        - against -


Kind LLC, Kind INC.

                                         Defendants




                        Notice of Voluntary Dismissal with Prejudice


                                  Sheehan & Associates, P.C.
                                  505 Northern Blvd., Ste. 311
                                    Great Neck, NY 11021
                                     Tel: (516) 303-0552
                                      Fax: (516) 234-7800
                                 spencer@spencersheehan.com



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 28, 2019
                                                                  /s/ Spencer Sheehan
                                                                      Spencer Sheehan
